Citation Nr: 1330803	
Decision Date: 09/25/13    Archive Date: 09/30/13

DOCKET NO.  12-06 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial disability evaluation higher than 30 percent, for the period from January 1, 1993 to March 4, 2005, for ischemic cardiomyopathy with automatic implantable cardioverter defibrillator.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to April 1972.  

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In March 2011, the RO granted entitlement to service connection for ischemic cardiomyopathy with automatic implantable cardioverter defibrillator, according to the Nehmer presumption, assigning a 100 percent rating, effective December 17, 1992; a 30 percent rating, effective January 1, 1993; and a 100 percent rating, effective March 4, 2005.  In June 2011, the Veteran disagreed with the 30 percent rating assigned for the period beginning January 1, 1993.  

In July 2013 correspondence, the Veteran withdrew his request for a Board hearing.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In July 2013, the Veteran submitted additional evidence.  He did not waive initial agency of original jurisdiction (AOJ) consideration of the evidence.  In fact, in a statement signed July 11, 2013, the Veteran stated: "I request for the VARO in Muskogee to consider the additional medical evidence that has been provided to support my appeal."  The Board must return this case to the AOJ for consideration of the additional evidence and the issuance of a supplemental statement of the case.  See 38 C.F.R. § 19.31 (2012).

Accordingly, the case is REMANDED for the following action:

Readjudicate the claim on appeal with consideration of all of the evidence in the Veteran's claim file, including the evidence received since the August 2012 statement of the case.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


